Citation Nr: 0922128	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-15 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating greater than 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1953 to May 
1973.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  Although the Veteran, through his service 
representative, initially requested a Board hearing in April 
2005, he subsequently withdrew his Board hearing request in 
May 2009.  See 38 C.F.R. § 20.704 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In August 2007, the Veteran requested a reevaluation of his 
service-connected disabilities, including PTSD.  He asserted 
that he "believe[d] that [his] service connected 
disabilities have become worse since I received my ratings."

A review of the claims file shows that, in response to the 
Veteran's August 2007 statement, in February 2008, the RO 
deferred a rating decision on the issue of entitlement to a 
disability rating greater than 70 percent for PTSD.  The 
February 2008 rating decision notified the Veteran of the 
deferral and informed him that he would be scheduled for VA 
examination.  In February 2008, a letter was sent to the 
Veteran informing him that a request was made for a local VA 
facility to schedule him for examination.  The record does 
not show, however, that this examination was held or that the 
Veteran failed to report for it.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  Given the 
foregoing, on remand, the Veteran should be scheduled for VA 
examination to determine the current nature and severity of 
his service-connected PTSD.

The RO also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and 
non-VA clinicians who have treated him for 
PTSD in recent years.  Obtain outstanding 
VA treatment records that have not been 
associated with the claims file already.  
Once signed releases are received from the 
Veteran, obtain outstanding private 
treatment records that have not been 
associated with the claims file already.  
A copy of any negative response(s) should 
be included in the claims file.

2.  Schedule the Veteran for VA 
examination to determine the current 
nature and severity of his service-
connected PTSD. The examiner should assign 
an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.  The 
examiner should also comment on the 
Veteran's current level of social and 
occupational impairment due to his PTSD, 
including the impact it has on his ability 
to work.  

3.  Thereafter, readjudicate the Veteran's 
claim for a disability rating greater than 
70 percent for PTSD.  If the benefits 
sought on appeal remain denied, the 
Veteran and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

